Name: Commission Regulation (EC) NoÃ 776/2009 of 26Ã August 2009 amending Regulation (EC) NoÃ 924/2008 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2008/2009 marketing year
 Type: Regulation
 Subject Matter: international trade;  beverages and sugar;  trade;  tariff policy
 Date Published: nan

 27.8.2009 EN Official Journal of the European Union L 224/3 COMMISSION REGULATION (EC) No 776/2009 of 26 August 2009 amending Regulation (EC) No 924/2008 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2008/2009 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 61, first subparagraph, point (d), in conjunction with Article 4 thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007, the sugar produced during a marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences, are laid down by Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2). However, the quantitative limit should be fixed per marketing year in view of the possible opportunities on the export markets. (3) Commission Regulation (EC) No 924/2008 (3) has fixed the quantitative limit for the exports of out-of-quota sugar at 650 000 tonnes in respect of marketing year 2008/2009. Applications submitted for export licences for out-of-quota sugar have reached the quantity made available by that Regulation. (4) The fact that the fixed quantitative limit was reached 3 months prior to the end of the 2008/2009 marketing year indicates significant interest for exporting out-of-quota sugar by Community producers of sugar. In order to ensure that Community producers of sugar can continue to supply their established traditional markets as well as make use of new market opportunities it is appropriate to increase the quantitative limit fixed for exports of out-of-quota sugar in respect of marketing year 2008/2009. On the basis of the applications submitted so far and the need to extend to 3 months the validity of the export licences it can be estimated that an increase by 300 000 tonnes should be sufficient to permit a continued trade flow for Community exports of out-of-quota sugar. (5) According to Article 8a of Regulation (EC) No 951/2006 export licences issued for out-of-quota sugar exports are valid from the actual day of issue until 30 September of the marketing year in respect of which the export licence was issued. However, such a limitation would lead to major difficulties for exporters and unnecessary interruption of sugar trade towards the end of the marketing year. It is therefore appropriate to allow for exports to take place beyond 30 September 2009 by fixing the validity of the export licences at 3 months. (6) Regulation (EC) No 924/2008 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 924/2008 is amended as follows: 1. In Article 1, paragraph 1 is replaced by the following: 1. For the 2008/2009 marketing year, running from 1 October 2008 to 30 September 2009, the quantitative limit referred to in Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 shall be 950 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99.; 2. The following Article 1a is inserted: Article 1a Validity of export licences issued for out-of-quota sugar exports in 2008/2009 By way of derogation from the provisions of Article 8a of Regulation (EC) No 951/2006 the validity of export licences issued after 1 July 2009 in respect of the quantities referred to in Article 1(1) shall expire by the end of the third month following the month during which the export licence was issued. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 252, 20.9.2008, p. 7.